Per Curiam.
Employer and insurer seek review of a decision of the Workers’ Compensation Board awarding dependency benefits to claimant, surviving spouse of the decedent employee. The issue on appeal is whether decedent’s death arose out of his employment.
Decedent died of injuries sustained in an automobile accident on February 7, 1974, while driving home in a car provided for his use by the employer. Testimony adduced at the compensation hearing reasonably supports the board’s determination that off-the-premises travel was a substantial part of the services for which decedent was hired. Therefore, under our decisions decedent was protected by the coverage of the Workers’ Compensation Act while within his usual territory including travel to his home. See, Williams v. Hoyt Const. Co. Inc. 306 Minn. 59, 237 N. W. 2d 339 (1975); Howlett v. Midwest Distributors, Inc. 202 Minn. 247, 277 N. W. 913 (1938). The compensation board’s finding that decedent was killed in an accident which arose out of and in the course of his employment, and the implicit finding that he had not so departed from the employer’s business as to place himself beyond the coverage of the act, are supported by substantial evidence. The board’s award is affirmed. Williams v. Hoyt Const. Co. Inc. supra; Gumbrill v. *550General Motors Corp. 216 Minn. 351, 13 N. W. 2d 16 (1944); Lunde v. Congoleum-Nairn, Inc. 211 Minn. 487, 1 N. W. 2d 606 (1942).
Respondent is allowed $350 attorneys fees on this appeal.
Affirmed.